Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kuffner, J.), rendered December 13, 1983, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly and voluntarily waived his constitutional rights in pleading guilty (see, People v Harris, 61 NY2d 9). Further, he received the sentence he was promised (see, People v Kazepis, 101 AD2d 816). The sentencing court was not required to hold a hearing on the issue of whether the defendant was a prior violent felony offender in that he admittedly had been previously so adjudicated (CPL 400.15 [8]; People v Loughlin, 66 NY2d 633). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.